Title: From Alexander Hamilton to Charles Cotesworth Pinckney, 13 August 1799
From: Hamilton, Alexander
To: Pinckney, Charles Cotesworth


New York, August 13, 1799. “Your several favours of the 10th. of June 12. and 29 of July have been received.… The course is for money and other supplies for the recruiting service to go immediately from the department of War upon application from me. As yet no regular military chest has been established nor have the proper organs of the Staff been appointed.… A more perfect organisation is indispensable. The Secretary of War has been and will continue to be urged on the subject. I presumed he had made an arrangement for your command similar to that which has provisionally obtained in this quarter.… You are right in your recollection that it was the joint idea at Philadelphia to require the Officers always to appear in public in their Uniforms. But it was referred to future regulation in a code which must be devised and to which I shall seriously devote my attention this Winter.… Difficulties arise from the separation of command … in cases in which there is something to be done affecting both districts. The Secy of War is the natural organ in these cases—but resort to him … must sometimes occasion delay. The mutual confidence which I am happy to know subsists between us must relieve the embarrassment and any agency which either may occasionally take in a matter that may concern the command of the other must be deemed as it must be intended the effect of a desire to aid each other.… On the subject of the Recruiting service.… Hitherto I have addressed myself directly to the Colonels … who are recruiting within your district.… The course has been conducive to dispatch though less agreeable to my ideas of regulation than to have resorted in the first instance to your agency.… If you think that the course begun ought, for the reasons which dictated, to be continued—I submit whether it may not be adviseable for you to drop a line to those officers.…”
 